To alternative writ of mandamus addressed to Honorable J.M. Lee as Comptroller, commanding *Page 382 
him "to draw your warrant as Comptroller, to the Superintendent of Public Instruction for the County of Brevard, State of Florida, for the aforesaid $4,000.00 now in your hands as Comptroller, or to show cause before this Honoroable Court on or before the 22nd day of February, A.D. 1941, at 10:00 o'clock in the morning, why you have not complied with the terms of this writ," Respondent has filed return and amendment to return, and also motion to quash the alternative writ.
The relator has filed demurrer to the return as amended.
In short, it is the contention of the relator that it is entitled to have the commands of the alternative writ performed under the provisions of Chapter 16125, Acts of 1933, because the County of Brevard is now within the classification embraced in that Act.
In the case of State ex rel. C.A. Blalock, et al., as Board of County Commissioners of Madison County, v. J.M. Lee, as Comptroller, et al., we have this day filed opinion and judgment holding Chapter 16125, Acts of 1933, invalid, unconstitutional and void upon the grounds therein stated.
Upon authority of the opinion and judgment in that case, the motion to quash the alternative writ is granted in this cause and the cause dismissed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, THOMAS and ADAMS, J. J., concur.
TERRELL, J., agrees to conclusion.
                    ON PETITION FOR REHEARING